DENY; and Opinion Filed January 3, 2017.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01038-CV

                           IN RE JOSE RICARDO TOME, Relator

                 Original Proceeding from the 204th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F10-722-97

                             MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Lang, and Justice Brown
                                   Opinion by Justice Brown
       Before the Court is relator’s August 29, 2016 petition for writ of mandamus in which

relator asks the Court to order the trial court to “answer his notice of appeal” and his request for

free clerk’s record and reporter’s record. We have received relator’s notice of appeal from the

trial court and docketed that appeal as cause number 05-16-01442-CR, Jose Ricardo Tome v.

State of Texas. Accordingly, we deny as moot relator’s petition for writ of mandamus.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

161038F.P05